PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/763,920
Filing Date: 28 Mar 2018
Appellant(s): Wilson et al.



__________________
Chris N. Davis
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/01/21.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 05/13/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

	A. Appellant argues that the teachings of Lambers fail to disclose, teach or suggest a personal wash composition comprising the recited ingredients in the recited amounts and at the recited pH as in Claim 1 and thus fail to render the invention obvious. Appellant further states that the teachings of IP.com, Oceanic, Intimate Hygiene NPL, Intimate Sensitive NPL and Denzer, alone or in combination with Lambers, also fail to render such a personal wash composition obvious. According to Appellant, no reference teaches using a betaine surfactant in an amount from 1-3wt.%. The reference by Lambers teaches 6 wt.% of betaine surfactant which is double the highest amount claimed. According to Appellant no evidence has been provided by the Examiner to show that the claimed surfactant was a result effective variable as stated in the office action.
Appellant’s arguments are fully considered but is not persuasive. 
 impairs the growth of exogenous micro-organisms, particularly of pathogenic bacteria such as staphylococcus aureus Staphyloococcus haemolyticus or even eradicates such micro-organism completely while not affecting the intrinsic flora of the skin. While the amount disclosed for the surfactant is not as claimed, the amount of 6wt.% taught by the reference approaches the claimed amount of 3wt.% and therefore, it would be within skill of an artisan to manipulate the known amount of surfactants for its known property in a skin or hair care product with antimicrobial properties, absent indication of unexpected results with the specifically claimed amounts recited in the instant claims.

Appellant argues that none of the references teach the claimed polyhydric C2-C6 alcohol in an amount of 6wt% to 20wt%. Lambers teaches 4wt.% of glycerol and no 
These arguments are not persuasive because Appellants have not demonstrated any unexpected properties associated with the specifically claimed glycerol amount. The use of glycerol is taught by Lambers in a shower gel formula and manipulation of the taught amount of 4wt.% which is close to what is claimed will be within skill of an artisan for its known moisturizing property absent indication of unexpected results.

Appellant argues that none of the references teach using an alkyl polyethoxy carboxylate in an amount of 2wt% to 7wt% as claimed. IP.com and Oceanic are the only references cited by Examiner as teaching the use of carboxylates. IP.com discloses the use of sodium laureth-11 carboxylate at 1.25wt.%, which is only about half the claimed amount of carboxylate. Oceanic allegedly discloses PEG-7 olive oil carboxylate as an ingredient, but no amount is disclosed. According to Appellant, Examiner fails to even allege that the carboxylates disclosed in IP.com and Oceanic meet the claimed formula comprising an alkyl polyethoxy carboxylate, i.e., “wherein the alkyl polyethoxy carboxylate is of the formula RO(CH2CH2O)kCH2COO- M+; wherein R is a C8-C22 alkyl; wherein k is an integer from 0 to 20; and wherein M is a soluble salt-forming cation.”
These arguments are not persuasive. First, IP.com does teach Sodium laureth-11 carboxylate which reads on the claimed alkyl polyethoxy carboxylate formula. Appellant’s arguments that sodium laureth-11 carboxylate has not been shown to read on the claimed polyethoxy carboxylate is not persuasive because instant specification discloses polyethoxy carboxylate as an example of the claimed formula, see page 3, th paragraph. The amount of the anionic surfactant ranges from about 0.05wt.% to about 10wt.%, see page 13, 6th paragraph. Thus IP.com reference and the Oceanic reference, both teach anti-microbial composition comprising the known ingredients alkyl ethoxy carboxylate and ethoxy carboxylate compounds used in an anti-microbial formulation.  While IP.com exemplifies use of sodium laureth-11 carboxylate at 1.25wt.%, the reference also teaches use of the known surfactants in an amount ranging from about 0.05wt.% to about 10wt.% as discussed above.  Therefore, it would be within skill of an artisan to manipulate the amount of the known surfactants used for an anti-microbial preparation given the use of known amounts by the prior art. Absent indication of results demonstrated by the Appellants to show an unexpected improvement in anti-microbial properties of the composition, the manipulation of the known amounts of the known surfactants for anti-microbial properties would be considered obvious over the prior art of record discussed above.

2CH20)kCH2CONH2 wherein R is a C8-C22 alkyl, and k is an integer from 0 to 20.”  Appellant further argues that no reference teaches use of metal salt in an amount of 0.1 to 10 wt.%.
These arguments are not persuasive because Intimate cleanser article (hygiene gel) was cited for the use of polyethoxy amide in a cleanser and Intimate gel was cited for an intimate gel comprising PEG-4 rapeseed amide as discussed above. These references thus teach use of polyethoxy amide as a component used in a gel and
in a cleanser article. Thus use of polyethoxyamide was known in the art as a personal
cleanser and one of ordinary skill could have utilized polyethoxy amide as a gelling
agent in a cleansing composition. While the references are silent with respect to the amount, no evidence have been demonstrated by the Appellants to show unexpected improvements in antimicrobial properties due to the claimed amount. Appellant’s arguments that PEG-4 rapeseed amide has not been shown to read on the claimed polyethoxy amide is not persuasive because instant specification discloses PEG-4 rapeseed amide as an example of the claimed formula, see page 3, first paragraph and page 7, 3rd paragraph.


These arguments are not persuasive because Lambers teaches use of strontium chloride in a shower gel formulation on page 5 in Table1 in 0.1wt.% amount. Use of metal salt, sodium chloride is also disclosed in Table 2 in 1.13 wt.% amount. Also taught is the use of metal cations in an amount ranging from 0.05 to 5wt.% in claims 12-17. The taught amount of metal halide overlaps with the claimed amount and creates case of obviousness because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. (MPEP 2144.05 A).
Appellant argues that the Examiner has used hindsight reasoning for the obviousness rejections.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).



B. According to Appellant, Denzer does not provide the claimed amounts of the claimed components. Appellant argues that the rejections over Denzer in view of Lambers in not proper, there is no motivation to pick and choose various ingredients from Denzer and there is no motivation to combine the teachings of the references to arrive at the claimed invention.
Appellant’s arguments are not persuasive. As discussed in the rejections of record, Denzer teaches compositions used in personal care products such as shampoo, comprising alkyl ether carboxylates, see title and abstract and page 10, second paragraph. Denzer teaches use of alkyl ether carboxylate in the range of 2 to 10wt.%, see page 6, lines 2-3. Total amount of surfactant is less than 25%, see page 6, second paragraph. This amount overlaps with the claimed amount and thus creates case of obviousness because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. (MPEP 2144.05 A).  
In Example 1, Denzer discloses 25 wt.% sodium laureth sulfate, 5wt.% sodium Laureth-8 carboxylate and Laureth-7, 5wt.% sodium laureth-11 carboxylate, 5wt.% PEG-4 rapeseed amide, water and sodium chloride. These amounts overlaps with the claimed amount and thus create case of obviousness because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. (MPEP 2144.05 A). Denzer further teaches that the composition may contain betaines in an amount of from 4-8 wt.%, see page 7, lines 1-14. The composition can comprise perfume, preservatives, thickeners, see page 8, third paragraph. The composition is optically transparent, see claim 1. (Denzer thus teaches 
What is missing in Denzer is the teachings of using the specific betaine surfactant, glycerol and the claimed pH in a personal care product. For which, the reference by Lambers have been relied upon wherein the reference discloses skin or hair care composition, see tilte. Lambers teaches use of lactic acid, 1% to 5wt.%, sodium laureth sulfate, 10wt.%, cocamidopropyl betaine as a surfactant in 6% amount, glycerol (polyhydric alcohol) in 4wt.% amount, water and use of further surfactants (cocoglucoside, PEG-200 hydrogenated glyceryl palmitate) resulting in a total amount of surfactant of 20 wt% as shown in a shower gel composition of Table 1. Lambers teaches the pH to be ranging from 3.8 to 5.8, see [0013]. Lambers teaches compositions for restoring the natural balance of micro-organisms present in or on human skin or scalp (see paragraph [0011]). Example 1 and 4 depict antimicrobial performance of the compositions. The reference teaches use of cations such as calcium, magnesium, copper and zinc, see [0033] and table 1.
Therefore, it would have been obvious to one of ordinary skill to have utilized cocamidopropyl betaine as a surfactant in 6wt.% amount, glycerol (polyhydric alcohol) in 4 wt.% amount along with water as used in shower gel composition as taught by Lambers et al. into the composition of Denzer et al. One of ordinary skill would have been motivated to do so because Denzer, while disclosing a clear shampoo composition suggests use of additional surfactants such as betaines and Lambers teaches use of a shampoo composition comprising  a specific antimicrobial component 

Appellant argues that although the cited references may disclose compositions have that characteristic (i.e., antimicrobial), there is no teaching or suggestion in the references that the inherent characteristic will still be present after the formulation is modified (in more than one way) to be used in combination with the other references to form the present invention.
Appellant’s arguments are fully considered but is not persuasive. Lambers teaches compositions for restoring the natural balance of micro-organisms present in or on human skin or scalp (see paragraph [0011]). Example 1 and 4 depict antimicrobial performance of the compositions. Both the references teach personal care products 
Appellant’s assertion that the Examiner has not identified result-effective variables to optimize the amounts of the taught components is not persuasive to overcome the rejections because Examiner has provided rationale to manipulate the approaching amounts of the claimed components which are taught by the combined teachings of Lambers and Denzer et al. used in a skin or hair care product (personal care product) with antimicrobial properties (a desired feature of Lambers et al.)(See MPEP 2144.05(B). Appellants have not provided any experiments to demonstrate unexpected improvement in antimicrobial properties due to the claimed amounts of the claimed components, by comparing with the closest prior art of record, as such the rejections are maintained.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SNIGDHA MAEWALL/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        
Conferees:
/FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                                        
                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.